CULLEN, J.
In this action a receiver was appointed of all the pianos received by defendant and in his custody, and of all contracts for the sale of pianos made on installments, and of all leases, and of all amounts uncollected thereon; and the defendant was ordered to deliver to the receiver all contracts and leases, and all books, papers, and accounts relating thereto. The defendant failing to deliver any books of account, he was ordered to appear for examination concerning the disposition of the pianos, and the amounts due from any parties thereon. From that order this appeal was taken.
We think that the order was properly made. The examination ■of the defendant was not that of a party, to the action, at the instance of his adversary, to be used as evidence; hence it was not necessary to set forth in the moving affidavits the statements required by the Code of Procedure to obtain such examinations. This ■examination was in aid of the receivership. It was necessary for the receiver, in order to properly perform his duties, to know where the pianos were, who had them, and under what terms, what amounts were still owing on them; and the court had the inherent power to direct the examination to give the receiver such information. The order appealed from should be affirmed, with $10 costs •and disbursements.